Citation Nr: 1716315	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar affective disorder type I and alcohol abuse.

2.  Entitlement to an acquired psychiatric disorder, to include bipolar affective disorder type I and alcohol abuse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran's psychiatric disorder on appeal has been primarily centered on a claim related to bipolar disorder.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the claim on appeal.


FINDINGS OF FACT

1.  In a June 1994 rating decision, the claim of entitlement to service connection for major depression was denied on the basis that it was not related to service. 

2.  The evidence added to the record since the June 1994 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for an acquired psychiatric disorder.

3.  It is at least as likely as not that the Veteran's an acquired psychiatric disorder is related to service.





CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied the Veteran's claim for entitlement to service connection for major depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  As the evidence received subsequent to the June 1994 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2016).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include bipolar affective disorder type I and alcohol abuse have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, to include providing the Veteran with a hearing if requested.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Board notes that the Veteran failed to attend his April 2015 hearing.  However, the Veteran has submitted evidence of good cause for his failure to attend the hearing.  Nevertheless, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  As such, there is no prejudice to the Veteran for not providing a new hearing.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In this case the Veteran is claiming entitlement to service connection for an acquired psychiatric disorder.  This claim was previously denied by the RO in June 1994 on the basis that it was not related to service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the June 1994 rating decision became final, the Board determines that the claim should be reopened.  The evidence now includes an opinion from the Veteran's private physician indicating that his psychiatric disorder was related to his active duty service.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it shows that there may be a nexus between the Veteran' psychiatric disorder and his active duty service.  Therefore, the claim should be reopened on this basis.

Service Connection

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, which has been diagnosed as bipolar disorder.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Certain chronic diseases, including any psychosis (such as bipolar disorder), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Based upon the evidence of record, the Board determines that service connection is warranted for the Veteran's acquired psychiatric disorder, diagnosed as bipolar disorder.  

As an initial matter, the Board notes that a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disabilities noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

The Board observes that while there is some evidence in the record to suggest that the Veteran's psychiatric disorder may have preceded his active duty service, there is no actual medical evidence from prior to service that would constitute clear and unmistakable evidence.  Indeed, it appears that the finding that the Veteran's psychiatric disorder preexisted service was largely based upon statements from the Veteran, and not based upon any medical documentation that was reviewed.  
Thus, the Board will accept that there was no psychiatric disability prior to service.

Next, it is also apparent that the Veteran's psychiatric disorder had its onset in service, as the service treatment records and medical evidence reflect that he was hospitalized during active duty service after a suicide attempt.  Additionally, the Veteran reported that his symptoms were due to confrontations and conflicts with his fellow servicemen.  

It is also apparent to the Board that the Veteran's symptoms have persisted since service, as his current VA treatment records report that his psychiatric disorder, then diagnosed as an adjustment disorder, has persistent since service with numerous relapses, including a suicide attempt that required a hospitalization.  

Therefore, considering the totality of the evidence, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder is granted, and the claim is reopened.

Service connection an acquired psychiatric disorder, to include bipolar affective disorder type I and alcohol abuse is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


